287 S.C. 166 (1985)
337 S.E.2d 207
Karen C. OTTEN, Respondent,
v.
Martin B. OTTEN, Appellant.
Supreme Court of South Carolina.
October 8, 1985.

ORDER

Oct. 8, 1985.
Respondent brought this action for separate maintenance and support and for an equitable division of marital property. After a hearing, the family court judge signed an order proposed by respondent's counsel. Appellant moved pursuant to Rules 59(e) and 60(a), SCRCP, to modify the order. Because of appellant's uncertainty as to the effect the motions would have on the time for appeal, he served and filed a notice of appeal.
Appellant now moves this Court to remand the matter for consideration of his motions. The motion to remand is granted and the appeal is dismissed without prejudice.
*167 We take this opportunity to comment on the effect Rule 59(e) and Rule 60(a) motions have on the time for the filing of appeals.
Rule 59(e), provides that a "motion to alter or amend the judgment shall be served not later than 10 days after entry of the judgment." Under Rule 59(f), when such a motion is made, the time for appeal from the judgment begins to run from the time of the order granting or denying the motion.
Rule 60(a), allows the correction of clerical mistakes in judgments. A motion made under this provision does not toll the running of the time for appeal.
It is ordered that this appeal is dismissed without prejudice.